In view of the fact that the female plaintiff on the date of the alleged accident was blind and in no position to know of her own knowledge what care and treatment was being accorded her, we think that sufficient special circumstances are shown to warrant the examination of defendant as to all items set forth in the notice of motion except items 9 and 11. The order accordingly is unanimously reversed, with $20 costs and disbursements to the appellants and the motion granted as indicated and, upon such examination, the superintendent is to produce books and records solely for the purpose of refreshing his recollection pursuant to section 296 of the Civil Practice Act. The date for the examination to proceed to be fixed in the order. Settle order on notice. Present — Martin, P. J., Glennon, Dore, Cohn and Peek, JJ.